Title: John Adams to Thomas Boylston Adams, 4 August 1800
From: Adams, John
To: Adams, Thomas Boylston


				
					My dear Thomas
					Quincy August 4. 1800
				
				I thank you for your favour of July 26. I always rejoice to hear of your Arguing Causes. This Arguing is the Way to business. Argue; Argue; Argue; forever when you can, and never be concerned about the issue, any further than you ought to interest yourself for truth and Justice. If you Speak in public, tho you loose your cause, it will Serve your reputation, if you Speak well, as much as if you gained it.— Hard Study and close Application to Business, will infallibly increase your Business till it is commensurate with your Necessities and affords you a Surplus.— Science and Litterature will assist your reputation as much as Law. Your Progress and Success will depend more, on your keeping on good Terms with your Seniors and Superiours at the Bar, and preserving the Countenance of the Court, than upon all the Friendship you can acquire of your equals and all the Popularity you can command or allure of your Juniors and Inferiours.
				Politicks, where You are, is the most certain and rapid road to

Business. But You it seems are determined to take no share nor interest in them.— I fear your Quaker Friends will be of no service to you. Some of that sect are as bad as Dr Rush as you describe him. You may safely wish them less profession and more sincerity. The Body of Quakers are not Friends to you as I believe. I know they never have been Friends to your Father
				
					John Adams
				
			